Citation Nr: 1411438	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  03-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for numbness of the fifth cranial nerve on the right side of the face.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to April 8, 2009.


REPRESENTATION

Appellant represented by:	Derek Hall, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from June 1978 to May 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted the Veteran's claims of entitlement to service connection for numbness of the 5th cranial nerve on the right side of his face and initially assigned a 10 percent rating.

The Board issued a decision in April 2004 that, in relevant part, denied a claim for a higher initial rating for this disability.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2006 decision, the Court vacated the portion of the Board's April 2004 decision denying an initial rating higher than 10 percent for the numbness of the 5th cranial nerve on the right side of the face, and directed the Board to further develop and readjudicate this claim pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

To this end, the Board remanded the claim to the RO in August 2008 via the Appeals Management Center (AMC).  The additional development of the claim especially included providing the Veteran a corrective notice letter addressing this claim for a higher initial rating, giving him opportunity to identify sources of additional or more recent treatment for this disability, and obtaining these additional records, but also having him verify his claimed absences from work and having him undergo a VA compensation examination reassessing the severity of his condition.

In an October 2010 decision, the RO increased the initial rating for the numbness of the 5th cranial nerve on the right side of the face from 10 to 30 percent retroactively effective from April 25, 2002, so back to the same effective date as the prior rating.  

This claim now consequently concerns whether the Veteran is entitled to an initial rating higher than 30 percent for the numbness of the 5th cranial nerve on the right side of his face.  The Board remanded this claim again in July 2012 for still further development, including obtaining recent treatment records and providing another VA compensation examination.

A derivative TDIU claim was also raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2011 decision already issued, the RO granted a TDIU effective April 8, 2009.  However, the issue of the Veteran's entitlement to a TDIU prior to April 8, 2009, has not been resolved and is part and parcel of his initial-rating claim for the numbness of the 5th cranial nerve on the right side of his face.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011).


FINDINGS OF FACT

1.  The numbness of the right side of the Veteran's face at the 5th cranial nerve does not involve complete sensory loss, and there is no associated motor loss.

2.  For the years 2004 and 2005, he was employed, and his employment was not marginal, rather, substantially gainful.  For the years 2002, 2003, 2006, 2007, and 2008, there is equally probative (meaning competent and credible) evidence of record indicating his service-connected disabilities - namely, the residuals of his head injury, including his headaches -  precluded him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 30 percent for the numbness of the 5th cranial nerve on the right side of the face.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8205 (2013).

2.  The criteria are met, however, for a TDIU prior to January 1, 2004 and since January 1, 2006, but not in the interim from January 1, 2004 to January 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided the relevant notice and information for his TDIU claim in a June 2009 letter.  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the remaining claim, this Veteran is challenging the initial evaluation assigned following the granting of service connection for the numbness of the 5th cranial nerve on the right side of his face.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thereafter, once a Notice of Disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to any further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO provided the Veteran this required SOC in April 2003 citing the applicable rating criteria and containing discussion of the reasons and bases for not assigning a higher initial rating for this disability.  Additional letters in August 2005 and January 2009 also notified him of the types of evidence he may submit to support his claim.  He therefore has received all required notice concerning this 
initial-rating claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's VA treatment records and lay statements have been obtained and associated with his claims file for consideration.  VA also attempted to obtain his Social Security Administration (SSA) records, but was informed by the SSA in August 2009 that the records could not be located.

The Veteran was also provided VA examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, record the relevant findings for rating the numbness of the 5th cranial nerve on the right side of his face, and assess the impact of this and other service-connected disabilities on his employability and consequent entitlement to a TDIU.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, there was compliance with the remand directives from the Court and the Board regarding these claims, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999).

The Veteran is currently assigned a 30 percent rating for numbness of the 5th cranial nerve on the right side of his face under 38 C.F.R. § 4.124a, DC 8205.  This 30 percent rating contemplates severe incomplete paralysis of this nerve; a higher 50 percent rating requires complete paralysis.  The Note in DC 8205 states that ratings are dependent upon the relative degree of sensory manifestations or motor loss.

A descriptive word such as "severe" is not defined in the Rating Schedule and, in particular, in this specific DC; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. §§ 4.2, 4.6.

That said, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for "complete paralysis" given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note preceding DC 8515.  When the involvement is wholly sensory, the rating should be for the "mild", or at most, the "moderate" degree.  Id.

VA records dated in August 2002 reflect no poor speech or mastication interference.  A November 2002 VA examination noted a 75 percent decrease to temperature sensation on the right side of the face.  Separate records from November 2002 noted anesthesia of the right supraorbital area and paresthesias of the right infraorbital region.  Additional records from December 2002 reflect a slight loss of sensation in the right temporal area.  

In March 2005, the Veteran reported numbness over the right forehead to around the right side of the face, level to the angle of the mouth.  Numbness also extended under the eye to the lateral side of the nose.

In September 2005, the Veteran was noted to have "rather severe" sensory loss in the right trigeminal distribution.  Temperature sense was decreased between 65 and 95 percent in the distribution.  Facial movement was symmetrical.

A VA examination in May 2009 noted decreased fine touch and temperature sensation over the right face, greatest in V1, intermediate in V2, and least in V3.  Muscles of mastication and facial expression were intact.  The examiner assessed the Veteran's disability as "complete moderate to severe sensory loss right V1, complete moderate sensory loss right V2, and complete mild sensory loss right V3."

A separate VA traumatic brain injury examination in June 2010 noted decreased pin prick sensation in the right frontal, periorbital and maxillary areas.  However, pin prick sensation in the right chin was equal to that of the left chin.


Pursuant to the Board's July 2012 remand, additional medical comment was obtained from the May 2009 VA examiner to clarify the severity of the Veteran's disability.  In a March 2013 opinion, the examiner clarified that the Veteran had complete sensory loss of the right fifth nerve, but with varying intensities to each division, from severe at the top of the face to just mild at the bottom.  

A separate March 2013 opinion from a different physician noted that the fifth cranial nerve is a sensory nerve only, and involved no motor function of the facial muscles.  Therefore, it could not result in moderate incomplete, severe incomplete or complete paralysis.

Based on this evidence, a higher 50 percent rating is not warranted for the numbness of the fifth cranial nerve on the right side of the Veteran's face.  As explained, such a rating requires "complete" paralysis of the fifth cranial nerve.  DC 8205 states that the level of paralysis is dependent on the relative degree of sensory manifestation or motor loss.  In this case, no motor loss has been demonstrated.  Records from August 2002, September 2005, and May 2009 specifically noted no abnormalities with speech, facial expression, or the muscles of mastication.  There is no other evidence indicating these or other motor-related manifestations were present at any time.

One of the March 2013 opinions noted that the fifth cranial nerve is only a sensory nerve and not implicated in any motor function.  This is in contrast to DC 8205, which states that motor loss is a factor to be considered, and the Board will rely on the Rating Schedule in evaluating disabilities.  38 C.F.R. § 4.1.  In any event, the rating criteria for peripheral nerve conditions states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Although not specific to cranial nerve disabilities, the Board nonetheless finds this provision helpful in assessing whether the Veteran has "complete" paralysis of the fifth cranial nerve, including both sensory manifestations and motor loss.


Even if the level of motor function is put aside, a higher 50 percent rating is not appropriate.  Although the May 2009 examiner stated that there was "complete" paralysis, he further stated in March 2013 that the actual severity of the condition ranged from severe-to-mild, depending on the specific distribution of the nerve.  This is evident in the September 2005 records, which noted decreased temperature sensation in the affected area ranging from 65 to 95 percent.  The use of the "complete" terminology by the VA examiner in this case, although an element of evidence to be considered by the Board, is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  And, here, the evidence does not show actual "complete" sensory loss throughout the fifth cranial nerve distribution, but rather a level of impairment consistent with severe incomplete paralysis.  Therefore, a higher 50 percent rating under DC 8205 based on sensory manifestation alone is unwarranted.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's facial numbness with the established criteria found in the Rating Schedule for this condition shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate the sensory loss associated with the condition, as well as motor loss that has not been demonstrated.  There is no indication his condition results in any additional symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.

III.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.


Disabilities resulting from common etiology or single accident or affecting both upper or lower extremities, as examples, are considered as one collective disability when determining whether these threshold minimum rating requirements of § 4.16(a) are met.

In further determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.


In this case, the Veteran submitted tax returns and SSA statements showing that he had earned nothing in 2002, $5212.00 in 2003, $15,958.00 in 2004, $13,795.00 in 2005, $10,327.00 in 2006, $6745.00 in 2007, and nothing in 2008.  Notably, the Census Bureau individual poverty thresholds for 2004 and 2005 were $9827.00 and $10,160.00, respectively, so his income exceeded the thresholds for those years.  See United States Census Bureau Poverty Thresholds 2002-2008.  Moreover, statements from him and his former employers establish that he worked at a privately-run store as a jewelry salesman during this period, with no indication that this employer was a family-run business, sheltered workshop, or other protected environment suggestive of marginal employment.  In sum, for the years 2004 and 2005, he was employed, and that employment was not marginal within the meaning of the regulations.  Therefore, a TDIU is not warranted for that period.  However, for 2002, 2003, 2006, 2007, and 2008, the Board finds that his employment was, at best, marginal, based upon his income levels for those other years.

The Veteran's service-connected disabilities are rated at 70 percent during the appeal period, and his headaches alone are rated at 50 percent.  Therefore, he meets the schedular criteria for a TDIU, meaning satisfies the requirements of § 4.16(a) for this consideration.  He is also service connected for numbness of the 5th cranial nerve on the right side of his face, cervical spine degenerative disc disease, vasomotor rhinitis, and residuals of fractures to his mandible and maxilla.

With respect to the evidence, treatment records from October 2002 show he "felt sick all the time" and "did not feel like working" due to his headache and rhinitis conditions.  During a March 2005 VA examination, he reported that his neck and headache disabilities limited his ability to work full time.  In addition, lay statements dated in July 2009 from his prior employers collectively stated that he had left his job as a jewelry salesman in April 2001 due to his headaches.  He returned in 2003, but was only able to work part-time, sometimes only one day a week.  He increased his hours in 2004 but still was not working full-time.  He was asked to work additional hours, and expressed a desire to do so, but indicated that his headaches were too great to allow him to work more.

Three opinions were obtained in March 2013 assessing his employability.  One opinion, from a fee-basis physician, stated that the Veteran's face fracture and fifth cranial nerve numbness would not have caused him to be unable to work.  This opinion, however, does not specifically address his headaches, cervical spine disability, or vasomotor rhinitis.

The second opinion is from a VA neurologist, who stated that the Veteran's "face pain" rendered him incapable of obtaining and maintaining gainful employment, as it was impossible to keep any job with excessive absences.  This commenting neurologist indicated he had reviewed the lay statements and relevant treatment records and had nothing to add to those statements.  However, the opinion does not provide an explanation supporting the conclusion that the Veteran's "face pain," which presumably refers to his fifth cranial nerve numbness, had resulted in excessive absences.  As noted above, the lay statements and medical evidence suggests that his headaches, rather than facial numbness, were the primary factor in his inability to maintain full-time work.  Therefore, the probative value of this opinion is limited.

The third opinion is from a VA physician, who only stated that the Veteran's cervical spine disability would have no impact on his ability to obtain and maintain gainful employment, and that the main issue affecting employability was migraine headaches.

After considering this and the other relevant evidence in combination, the Board finds that a TDIU is warranted prior to 2004 and since 2006.  Given the failings mentioned, there is no single competent medical opinion adequately addressing whether the Veteran's service-connected disabilities collectively rendered him unable to obtain or maintain substantially gainful employment during the period at issue in this appeal.  Rather, the March 2013 opinions address his disabilities only in piecemeal fashion.  At best, the third opinion stated that the service-connected headaches were the main issue affecting employability.


The combined 70 percent rating assigned to the Veteran's disabilities during the appeal period contemplates a significant level of compensation for lost working time.  38 C.F.R. §§ 4.1, 4.15.  In addition, the assigned 50 percent rating for his headaches alone, under DC 8100, specifically contemplates severe economic inadaptability.  38 C.F.R. § 4.124a.  So there already is concession for this in this level of rating.

But the Board additionally has considered the statements of the Veteran's former employers, which indicated that a mutual desire for him to work additional hours was obstructed by the impact of his headaches on his actual ability to do that.  In addition, the March 2013 opinions of the VA physician and neurologist, while limited in their probative value in isolation, nonetheless provide some support for the conclusion that the Veteran was unable to maintain gainful employment due to his service-connected disabilities.  Finally, the Board points out that his occupation as a jewelry salesman was a sedentary position, and his documented difficulties with that job would likely apply to other similar occupations.  The evidence supporting his claim is at least as probative (meaning at least as competent and credible) as the evidence against his claim, and in this circumstance he is given the benefit of the doubt and his claim granted - at least prior to 2004 and since 2006.  38 C.F.R. § 4.3.



ORDER

An initial rating higher than 30 percent for the numbness of the 5th cranial nerve on the right side of the Veteran's face is denied.

However, a TDIU is granted from April 25, 2002 to December 31, 2003, and since January 1, 2006, subject to the statutes and regulations governing the payment of VA compensation, though denied during the intervening period from January 1, 2004 through December 31, 2005.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


